Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 are pending.
Priority
Instant application 16306563, filed 12/1/2018 claims benefit as follows:

    PNG
    media_image1.png
    70
    383
    media_image1.png
    Greyscale
.
Information Disclosure Statement
All references from the IDS received 3/20/2019 have been considered unless marked with a strikethrough.
Response to Restriction Election
	In the response received 10/28/2020, Applicant elect Group I claims 1-10 without traverse.  Further, Applicant elects zirconium based MOF, pyrene linker and enzymes that are catalytic for hydrolysis of organophosphate compounds.  According to Applicant claims 1-5, 8-15 and 18-20 read on the elected specie.
	Claim 11 and its dependents will be considered for rejoinder upon allowance of an allowable product clam if said claim requires all the limitations of the allowable product claim.
	Claims 11-20 are withdrawn from consideration as not reading on an elected Group.
	If the elected specie is not identified in the art Examiner will expand his search. 

Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US-20150087044 (“the ‘044 publication”, made of record on the IDS).
This rejection is relevant to the expanded specie.  Examiner expanded to the MOF and enzyme taught herein.
The ‘044 publication teaches an enzyme-immobilized MOF at for example [0054]:

    PNG
    media_image2.png
    106
    280
    media_image2.png
    Greyscale
.
The ‘044 publication teaches at least pore structure and small pores for reactants (not enzymes, relevant to instant claim 2) [0055]:

    PNG
    media_image3.png
    111
    271
    media_image3.png
    Greyscale
.
With respect to claims 8-9, the ‘044 publication teaches at least large channels having diameters from 2 nm to 8 nm (Fig 1.2b; 40 angstroms = 4 nm), small channels 0.5 nm to 5 nm at 

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US-20150087044 (“the ‘044 publication”, made of record on the IDS) in view of the article to Li et al.  (“Li”, Chem. Commun, 2015, 51, 10925; made of record on the IDS) and in view of the article to Hill et al. (“Hill”, Bioorganic Chemistry 29, 27-35 (2001).
The ‘044 publication teaches as disclosed above and at least those teachings are incorporated by reference herein.  The ‘044 publication also teaches the concept of immobilizing enzymes on an MOF.
The ‘044 publication fails to teach csq-net topology, or a zirconium cluster having the structures required by instant claims 3-7, and 10.  These limitations all relate to the MOF.  
The Li article teaches a similar MOF having a Zr6 structure Ui-66, and NU-1000 which has a csq-net topology (page 10926 – “a related mesoporous zirconium MOF with same csq-net to NU-1000, is also described” for example).  See column 1 page 10926 for pyrene and porphyrin linkers.  Thus, the Li article teaches a MOF that overlaps with the structural requirements of the MOF with the instant claims and the elected specie.  Further, the Li article teaches that these MOFs catalyze the hydrolysis of organophosphates.
The combination of the ‘044 publication and the Li article fail to create a nexus by themselves because the Li article only teaches an MOF without an enzyme.  However, importantly the Li article teaches the utility of hydrolysis or organophosphates with the MOF.
The Hill article teaches the enzyme OPAA which also performs the same function of hydrolyzing organophosphorous compounds.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent Id. At 1395).
In this case at least prongs A and B of KSR apply – the ‘044 publication teaches the concept of immobilizing an enzyme on an MOF, combining the teachings of Li with Hill one gets an MOF and an enzyme that BOTH perform the same function – hydrolyze organophosphorous compounds. The ‘044 publication teaches that one could immobilize the enzyme on the MOF.  One would be motivated to combine because they perform a similar function – the hydrolysis reaction.  One would be motivated to have more hydrolysis.  
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622